DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention pertains to image based determination for prediction of maintenance of microscopes.
With regards to claim 1, Kim (US 2016/0307645) discloses a computer-implemented method for determining a need for predictive maintenance for memory, the method comprising: 
determining at least one feature in the memory wherein the feature correlates to a malfunction of the memory during regular operation (paragraph 31);
determining maintenance procedure for repairing memory (paragraph 32). 
Watanabe (US 2019/0289078) discloses a computer-implemented method for determining a need for predictive maintenance for a microscope system (paragraph 214), the method comprising: 
providing a microscope system, which includes an image sensor configured to record digital images of a sample (paragraph 79);
recording digital images using the image sensor during regular operation of the microscope system (paragraph 80);  
providing at least one recorded digital image of the recorded digital images as at least one input data set to an image analysis system (paragraph 111);
determining, by the image analysis system, at least one feature in the at least one recorded digital image, wherein the feature correlates to a malfunction of the microscope system during regular operation (paragraph 214). 
Perz (US 2007/0031043) discloses determining, by the image analysis system, at least one feature in the at least one recorded digital image (paragraph 46).
The prior art, either singularly or in combination, does not disclose the limitation “producing, by the image analysis system, a status signal for a state of the microscope system based on the at least one 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 17, Kim (US 2016/0307645) discloses a maintenance monitoring system for predictive maintenance for memory, the maintenance monitoring system comprising: 
a unit for determining at least one feature in the memory wherein the feature correlates to a malfunction of the memory during regular operation (paragraph 31);
a unit for determining maintenance procedure for repairing memory (paragraph 32). 
Watanabe (US 2019/0289078) discloses a maintenance monitoring system for predictive maintenance for a microscope system (paragraph 214), the maintenance monitoring system comprising: 
a microscope system having an image sensor configured to record digital images of a sample (paragraph 79), 
wherein the image sensor is used for recording digital images during regular operation of the microscope system (paragraph 80); and 
an image analysis system configured to provide at least one recorded digital image of the recorded digital images as at least one input data set to the image analysis system (paragraph 111), 
wherein the image analysis system is configured to determine at least one feature by the image analysis system in the at least one recorded digital image (paragraph 46), 
wherein the feature correlates to a malfunction of the microscope system during regular operation (paragraph 214).
Perz (US 2007/0031043) discloses an image analysis system configured to provide at least one recorded digital image of the recorded digital images as at least one input data set to the image analysis system (paragraph 2), wherein the image analysis system is configured to determine at least one feature by the image analysis system in the at least one recorded digital image (paragraph 46).
The prior art, either singularly or in combination, does not disclose the limitation “produce a status signal for a state of the microscope system based on the at least one recorded digital image and the at 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 17. 
	With regards to claim 18, Kim (US 2016/0307645) a computer program product for predictive maintenance for memory, wherein the computer program product includes a non-transitory computer-readable storage medium, having program instructions which are stored thereon, wherein the program instructions, when executed by one or more computers or control units (paragraph 73), cause the one or the plurality of computers or control units to:
determine at least one feature in the memory wherein the feature correlates to a malfunction of the memory during regular operation (paragraph 31);
determine maintenance procedure for repairing memory (paragraph 32). 
Watanabe (US 2019/0289078) discloses a computer program product for determining a predictive maintenance for a microscope system having an image sensor for recording digital images of a sample (paragraph 214), wherein the computer program product includes a non-transitory computer readable medium, having program instructions which are stored thereon, wherein  the program instructions, when executed by one or more computers or control units, cause the one or more the plurality of computers or control units to: 
provide a microscope system, which includes an image sensor configured to record digital images of the sample (paragraph 79);
record digital images using the image sensor during regular operation of the microscope system (paragraph 80);  
transmit, to an image analysis system, at least one recorded digital image of the recorded digital images as at least one input data set (paragraph 111);
determine, by the image analysis system, at least one feature in the at least one recorded digital image, wherein the feature correlates to a malfunction of the microscope system during regular operation (paragraph 214). 

The prior art, either singularly or in combination, does not disclose the limitation “produce, by the image analysis system, a status signal for a state of the microscope system based on the at least one recorded digital image and the at least one feature contained in the at least one recorded digital image; and determine, using the status signal, a component group of the microscope system for which a maintenance procedure is necessary” of claim 18.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 18. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/ALLEN C WONG/Primary Examiner, Art Unit 2488